Case 2:85-cv-04544-DMG-AGR Document 1026 Filed 11/10/20 Page 1 of 1 Page ID
                                #:41884



                     UNITED STATES COURT OF APPEALS                    FILED
                            FOR THE NINTH CIRCUIT                       NOV 10 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
JENNY LISETTE FLORES,                         No.   20-55951
                                                    20-56052
                 Plaintiff-Appellee,
                                              D.C. No.
  v.                                          2:85-cv-04544-DMG-AGR
                                              Central District of California,
WILLIAM P. BARR, Attorney General;            Los Angeles
CHAD F. WOLF; U.S. DEPARTMENT OF
HOMELAND SECURITY; U.S.                       ORDER
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S. CUSTOMS AND
BORDER PROTECTION,

                 Defendants-Appellants.

Before: W. FLETCHER, BERZON, and M. SMITH, Circuit Judges.

       Defendants-Appellants’ unopposed motion to consolidate these cases is

GRANTED. The existing briefing schedule in case number 20-55951 shall apply

to both cases.
